Title: To John Adams from John Trumbull, 26 December 1817
From: Trumbull, John
To: Adams, John


				
					Dear Sir
					New York 26th. December 1817.
				
				You will forgive my long delay in replying to your very interesting & confidential favor of the 18th. March:—I was reluctant to write until I could inform you that I had made some progress in the work so honorably confided to me by the Nation.You justly observe that the intended size of the paintings appears to you vast:—They will considerably exceed the dimensions of the descent from the cross in the Cathedral of Antwerp, but are much smaller than the Elevation of the Cross which you must recollect was in the Church of St. Wallburg, on the River Side.—It was doubtful (the Event has proved it impossible) if Cloths of such size, & woven in one breadth, could be procured & properly prepared in this Country: I therefore wrote to London, as soon as my contract was concluded, and by the Ship which brought out your Son, the Secretary of State, I obtained them of excellent quality.From the 14th. of August to this day I have been constantly employed on the Declaration of Independance, in arranging (what you very properly consider is the most difficult part of the Artist’s task) the composition: in this I principally follow the small Picture which you recollect; endeavoring to correct its Errors and to improve where I can.—The Committee who drew up the Declaration form the principal Group, which gives me the opportunity of placing conspicuously, some of the most distinguished Characters. Finding it impracticable now to ascertain with uncontroverted authority every person who was actually present; (for the Journals of Congress are silent on that subject.) I have taken for my guide the original document, concluding I believe justly, that Posterity will always regard that Instrument as of higher Authenticity than a picture painted Forty years after the Event, whatever pains the Artist may have taken to ascertain the Truth.I studiously avoid all that can be called poetical licence, and adhere to Fact in whatever can be accurately ascertain’d.—I preserve faithfully the Costume of the day, & the architecture of the Room which I very much regret to find has lately been destroyed by that restless spirit of Change which so much prevails in this Country—The Ancients would have regarded as Sacred, an Apartment, in which scenes of such deep interest had passed:—The Philadelphians have modernized it.The Composition, & arrangemt of Figures, of Light & Shadow &c are so far advanced, that I feel little doubt of the ultimate result of my work, what remains being little else than laborious but not difficult detail. The painting as a mere work of Art will be Superior to those which have been engraved;—and the Subject, the birth day of a great nation; interesting in itself above all others, derives increased value from the circumstance of its containing faithful portraits of almost all those active zealous & intrepid patriots to who ever we owe this memorable act, and all its glorious consequences.The universal interest which my Countrymen feel, and always must feel, in this Event, induces me to hazard the publication of a Print, the same in size as those I formerly published: I have engaged the elder Mr. Heath of London, who is unquestionably one of the first Artists of the Age, to engrave the plate, and I have no doubt of his exerting all his powers to rival & excell the other Artists whom I employed.—I am to pay Fifteen hundred Guineas for His Work, which is 50 pr. Ct. more than I paid for each of the others, in consideration of the great number of portraits which will require the utmost care:—of course I shall be obliged to place the price of the impressions somewhat higher than the others—that is at $20: instead of $18.66.—I regret this necessity because it may by some be thought too high—yet when it is considered that the print will contain at least Forty Seven portraits of eminent men, I trust it will generally be thought no more than reasonable. I propose to offer a Subscription for this Work, and to begin at the Seat of Government, where I hope I shall receive the patronage of many members of both Houses of the Legislature, as I formerly did at New York: preparatory to this however, I am desirous of obtaining the Names of the Four illustrious men  living, who have been or Successively placed, are at the Head of the Nation:—this will be one of the singular circumstances of the Enterprize, & will ensure its Success:—Will you, my dear Sir permit me the Sanction of your Name?—Having now done with Egotism:—how am I to answer your two questions—The great efforts of the Mind can by us only be represented in their Effects—something might be done by the pencil in both the instances which you mention; in the last particularly a powerful display of the Superiority of Reason over Force might be conveyed by the Pencil—but there are many things which fall not within the reach of the Art: and which should be left solely to Language.—I beg you will have the goodness to mention me with the most sincere respect to Mrs. Adams and to accept the Assurance of my most grateful Sentiments
				
					Jno. Trumbull
				
				
			